In an action for divorce, defendant appeals from so much of an order of the Supreme Court, Westchester County, entered September 24, 1971, as directed him to pay plaintiff $650 per week alimony pendente lite. Order modified by reducing the award for temporary alimony to $500 per week. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, the award for temporary alimony was excessive to the extent indicated herein. In the interests of justice, an immediate trial should be held to determine the rights of the parties. Munder, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.